Citation Nr: 1820810	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-40 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right jaw condition.

3.  Entitlement to service connection for appendicitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Although the Veteran requested a hearing before the Board in his November 2014 substantive appeal, he subsequently withdrew the request in March 2015.  Thus, his hearing request is considered withdrawn, and the Board will proceed with the adjudication of the appeal.  38 C.F.R. § 20.704(d).

The Board previously remanded this matter in November 2015.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that he currently suffers from tinnitus in the right ear that began in service and as a result of noise exposure therein.  He further asserts that he has a right jaw disability that began in service as a result of being struck in the jaw by a rifle in 1953.  Finally, he contends that he was treated for appendicitis in service, and that he still has disability related to that appendicitis.  The Board observes that the Veteran has also generally reported an onset of his right ear tinnitus, right jaw disability, and appendicitis in 1954 and 1955.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are presumed to have been destroyed by fire and are unavailable.

2.  In September 1999, in furtherance of treatment, the Veteran reported that that he fractured his right mandible in the 1970s, over 15 years after separation from service, and since that time had had chronic ear problems.  He also reported at that time that he "ha[d] not had any tinnitus."

3.  In July 2008, the Veteran denied tinnitus on review of systems.  Then, in November 2008, in furtherance of treatment, the Veteran reported right ear tinnitus that had been a problem for three months.  He reported that it "developed almost instantly" and was not recurrent.  Rather, "there ha[d] only been this one episode or occurrence" that was characterized by constant tinnitus.

4.  A February 2011 CT scan showed a normal appendix.

5.  A February 2016 VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to service based on post-service medical records placing an onset of the condition in 2008.  The examiner found that the relatively recent onset weighed against a finding that it was due to military service in the 1950s.

6.  A February 2016 VA contract examiner diagnosed the Veteran's right jaw condition as temporomandibular joint disorder (TMJ) and opined that the condition was at least as likely as not related to service.  That opinion was based on the Veteran's report of an onset of symptoms in 1953 in service after he was hit on the right side of the face with a rifle, which is inconsistent with his earlier September 1999 report of an onset of symptoms following a jaw injury 15 years post service.

7.  A February 2016 VA examiner found no evidence of appendicitis or appendicitis residuals and determined that the Veteran's account of symptoms and treatment for "appendicitis" in service was not consistent with appendicitis.  The examiner noted that while the Veteran reported right lower quadrant abdominal pain in service, consistent with appendicitis, he denied other associated symptoms of chills, nausea, or vomiting, in service, and stated that he was not sure if he had a fever.  She also noted that there are multiple medical conditions that can cause right lower quadrant abdominal pain.  Furthermore, the examiner found to be inconsistent with appendicitis the Veteran's reported treatment in service, which did not involve surgical removal of the appendix.  The examiner noted that literature showed that, at the time of the Veteran's service, a nonsurgical approach for appendicitis was only being used by a few doctors in Europe.  Moreover, the examiner noted that even the Veteran's reported nonsurgical account that he was given "some pills" and sent back to the barracks, was inconsistent with standard nonsurgical procedure, which involves intravenous antibiotics and hospitalization for 48 hours for treatment and observation.  Finally, the examiner noted that, while the Veteran was found to have and treated surgically for umbilical hernias in 2011, those hernias were "small," and it was very unlikely that a hernia that developed in 1953 in service and was significant enough to cause symptoms would still be seen as small on CT scanning in 2011.  

8.  The most probative evidence is against finding that the Veteran's current tinnitus and right jaw disability arose in service or are otherwise related to service.

9.  The most probative evidence is against finding that the Veteran has appendicitis or residuals thereof, or other disability involving the right lower abdominal quadrant, including hernias, that is related to service, to include treatment for similar symptoms therein.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The requirements for establishing service connection for a right jaw disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The requirements for establishing service connection for appendicitis or residuals thereof  have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran's claims of entitlement to service connection for tinnitus, a jaw disability, and appendicitis cannot be granted, because all of the elements required to establish service connection have not been met.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999)

Tinnitus and Jaw Disabilities

Turning first to the Veteran's tinnitus and jaw disabilities, the most probative evidence of record establishes that his current tinnitus and TMJ began after service or are otherwise related to post-service, rather than in-service injuries.

In so finding, the Board acknowledges that the Veteran's STRs are fire-related and therefore, unavailable.  Nevertheless, the Board finds the most probative evidence of record regarding in-service incurrence to be the Veteran's statements made in furtherance of treatment post service and prior to filing any claim for VA benefits.  In this regard, as discussed in the factual findings above, the Veteran reported in furtherance of treatment for ear problems in September 1999 that he had experienced chronic ear problems including pain, ear infections, and a clicking noise when chewing ever since "he suffered a fractured right mandible in the 1970s."  He also reported at that time that he had not had any tinnitus following that injury.  Then, in November 2008, he reported a sudden or instant onset of tinnitus in the right ear that had been ongoing for approximately three months.  He reported that there had "only been this one episode or occurrence."  He, notably, did not report in 1999 or 2008 any history of jaw or tinnitus symptoms since service, nor did he report any prior injury in service to which he attributed any jaw or ear symptoms. 

The Veteran's earlier accounts placing the jaw injury at least 15 years post service, and tinnitus over 50 years post service, were made in furtherance of treatment and years prior to making any claim for benefits; thus they are deemed to be the more credible and probative than later statements alleging an onset in service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Those statements further weigh against an onset of jaw or tinnitus symptoms in and since service, and contradict any subsequent statements made in support of his appeal to that effect.  Thus, as it relates to tinnitus, service connection based on continuity of symptomatology is not warranted.  See 38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The Board also finds that the record does not otherwise establish a nexus between tinnitus or a jaw disability and service.  As noted, a February 2016 VA examiner opined against a finding of nexus between the Veteran's tinnitus and service.  Significantly, there is no competent opinion to the contrary.  To the extent that a different February 2016 VA contract examiner did find that the Veteran's jaw disability was at least as likely as not related to a jaw injury in service, that opinion is not probative as it was predicated on the Veteran's account of a jaw injury in service, which the Board does not find credible.  

Indeed, in September 1999, when the Veteran reported a fractured right mandible in the 1970s, he did not report any prior jaw injury, which would have been seemingly relevant to his medical history.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board further observes that the only reports of sustaining a jaw injury in service were made in support of the Veteran's appeal; ongoing private and VA treatment notes dating from 1998 until the Veteran's 2013 claim, and even after, are absent for any reference to an in-service jaw injury.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Thus, as the Board does not find credible evidence of an in-service jaw injury, the February 2016 opinion based upon that claimed injury was based on an inaccurate factual basis and is, therefore, not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Significantly, the Board does not find the February 2016 VA opinion to be inadequate, and notes that another opinion based on the same account of an injury in service that is not otherwise supported by the record would similarly lack probative value.  There is no other competent and probative evidence linking any jaw disability to service, and the credible evidence of record places a jaw injury many years after service.  Absent credible supporting evidence of a jaw injury in service, the Board finds that remand for another opinion is not warranted.  
  
To the extent that the Veteran has provided his own conclusions regarding the etiology of his current jaw disability and tinnitus, he does not possess the training required to provide a competent opinion on that matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In that regard, the diagnosis and etiology of jaw condition, and the etiology of tinnitus, are matters not capable of lay observation and require medical expertise to determine.  Thus, although the Veteran is competent to describe symptoms he has experienced, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), his opinion as to the etiology of those symptoms is not competent medical evidence.  

In short, the most probative evidence indicates that Veteran's tinnitus and jaw disabilities were not incurred in and are not otherwise related to his period of active service, and there is no indication that the chronic disease presumption may be applied.  As the preponderance of the evidence is against the claims, service connection for tinnitus and a right jaw disability diagnosed as TMJ must be denied.

Appendicitis

Turning to the Veteran's claim of entitlement to service connection for appendicitis, or the residuals thereof, the Board finds that the claim must be denied because the Veteran does not have a current appendicitis disability, and the most probative evidence indicates that the Veteran did not have an appendicitis disability in service.

In this regard, a February 2016 VA examiner found no evidence of appendicitis or residuals thereof.  Indeed, it was noted that February 2011 CT scan showed a normal appendix, and there are no other findings of or references to appendicitis in the post service treatment records.  Furthermore, as discussed in detail in the factual findings above, the examiner found that the Veteran's account of symptoms and treatment in service was not consistent with appendicitis.  Nor did the examiner find any evidence that the Veteran's claimed in-service symptoms were related to small hernias found and surgically treated in 2011.  The February 2016 VA opinion is the only competent and probative opinion evidence of record and it weighs entirely against the Veteran's claim.

In short, the more probative evidence of record does not establish a current appendicitis disability or residuals thereof.  As a result, his claim of entitlement to service connection for appendicitis or associated residuals associated must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  Nor does the probative evidence otherwise establish a nexus between the Veteran's claimed in-service symptoms and any current disability, including residuals of a hernia surgery.  

In reaching all of the foregoing conclusions, the Board has kept in mind its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost or missing.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises under that circumstance.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Here, as has already been explained, the preponderance of the evidence is against of the Veteran's claims.  Thus, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for a right jaw disability, diagnosed as TMJ, is denied.

Service connection for appendicitis, or residuals thereof, is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


